Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
In response to the Final Office Action of 13-October-2020, the Applicant has submitted a Request for Continued Examination on 05-January-2021 [herein “Request”]. In this request, the Applicant has amended independent claim 1 and dependent claim 4. 
Regarding claim 1 – 
Claim 1 was modified to clarify the ordering of events in the claim, by adding that the specified control circuit ”in response to a command received from the external device after the setting data stored in the register has been used to control the operations of the circuit apparatus, ... writes the setting data read from the register and the error detection data to the nonvolatile memory in association with each other". Also added was the limitation "the interface circuit receives refreshed setting data from the external device after (i) the control circuit reads out the setting data stored in the nonvolatile memory and (ii) a determination that the setting data read from the nonvolatile memory is different from the setting data read out from the register".
Regarding claim 4 –
Claim 4 was modified to change the phrase ” wherein the control circuit reads out the setting data and the error detection data” to now read “wherein the control circuit reads out .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee
Authorization of the Examiner’s Amendment was given by Applicant’s representative, Gary Koo (Reg. No. 59,743) on 28-January-2021.
The application has been amended as follows:
CLAIM LISTING
	This listing of the claims will replace all prior versions and listings of claims in the application.

1.	(Currently Amended)  A circuit apparatus comprising:
an interface circuit that receives setting data from an external device;
a register that stores the setting data; and

wherein the control circuit, in response to a command received from the external device after the setting data stored in the register has been used to control the operations of the circuit apparatus, 
reads the setting data from the register, 
automatically generates error detection data internally based on the setting data read from the register, the setting data having been received by the interface circuit, and 
writes the setting data read from the register and the error detection data to the nonvolatile memory in association with each other, and
the interface circuit receives refreshed setting data from the external device after (i) the control circuit reads out the setting data stored in the nonvolatile memory and (ii) a determination that the setting data read from the nonvolatile memory is different from the setting data read out from the register.

2.	(Currently Amended)  The circuit apparatus according to claim 1,
wherein the control circuit includes a computation unit, and the computation unit generates the error detection data

 The following is an examiner’s statement of reasons for allowance:

As such, the apparatus described by the invention has the advantage that the error-detection data stored in the NVM is automatically generated locally by the apparatus at the time the setting data is received, as opposed to systems that would require the external source for the setting data to supply BOTH the setting data and the error-detection data. This relieves a processing burden from the originating source of the setting data, and also reduces the bandwidth required to transmit the setting data to the circuit apparatus.
The prior art of record (U.S. Patent Publication 20140281661 (Milton et al.) [herein "Milton"], in view of U.S. Patent Publication 20040250028 (Daniels et al.) [herein "Daniels"] cited in the Final Office Action of 13-October-2020 teaches data being written to a settings register from an external source and the data being stored in a Non-Volatile Memory, however the art of record does NOT teach the specific sequence where the setting data is written to the register, used to control the attached external electrical apparatus and then READ from the register, used to automatically generate the error-detection data, followed by the setting data and error-detection data then being written to the NVM, as exemplified in claim 1.

As a result, independent claim 1 and dependent claims 2 – 13 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.W.W./Examiner, Art Unit 2111     
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111